Citation Nr: 0829079	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-21 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tachycardia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio. 

The Board notes that the veteran requested and was scheduled 
for a hearing before a Veterans Law Judge, but did not appear 
for the hearing.  Accordingly, the Board considers the 
appellant's request for a hearing to be withdrawn and will 
proceed to adjudicate the case based on the evidence of 
record.  See 38 C.F.R. § 20.704 (d), (e) (2007).


FINDINGS OF FACT

1.  The veteran does not have PTSD that is related to his 
military service.

2.  The veteran does not have tachycardia that is related to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  The veteran does not have tachycardia that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2004, well before the AOJ's initial adjudication of the 
claims.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) reporting the results of its reviews of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and personnel records.  The RO did not seek to 
corroborate any PTSD-related stressor because the veteran did 
not provide specific information relative to each claimed 
stressor, such as names of people involved or who witnessed 
the claimed stressors, or the date, time, and place of each 
claimed stressor.  VA has no duty to inform or assist that 
was unmet.

The Board finds that medical opinions on the questions of 
service connection for PTSD and tachycardia are not required 
because opinions are only necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
as described in detail below, there is insufficient evidence 
establishing that the veteran suffered an in-service stressor 
or an event, injury or disease in service, or during any 
pertinent presumptive period.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  Consequently, given the standard of 
the regulation, the Board finds that VA did not have a duty 
to assist that was unmet.

The veteran's SMRs show no complaint of or treatment for any 
mental disorder or for any heart problems.  The record shows 
that the veteran served in Vietnam for less than one year as 
a Pioneer (construction worker).  His decorations consist of 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Counteroffensive Phase VII Unnamed 
Campaign.  There is no indication in service records that the 
veteran was directly involved in combat.  The veteran 
contends that he has PTSD as a result of serving in Vietnam.  
He further contends that he has tachycardia, which is 
secondary to his PTSD.  

The veteran's post-service medical records show that he has 
been treated for PTSD since 2004, and for a heart condition, 
Wolf Parkinson White Syndrome, since 1988.  

A VA medical record dated in June 2004 noted that the veteran 
reported having a history of tachycardia as shown on 
electrophysiologic study in 1988.  The veteran also reported 
having frequent tachycardia.

A VA medical record dated in July 2004 reported the veteran's 
most traumatic in-service event to be finding the woman he 
was going to marry dead in a village during bloody combat.  
The veteran reported being a foot soldier, gun truck man, and 
security guard.  The veteran reported seeing and hearing 
things, people being after him, flashbacks, choppers and 
truck firing, nightmares, and intrusive thoughts of the war.  
No details or descriptions of his stressors were provided.  
The veteran was involved with a PTSD group and individual 
therapy.  The veteran was diagnosed with PTSD.  

Another VA medical record dated in July 2004 reported the 
veteran's stressors to be serving in the Central Highlands 
area of Vietnam in combat conditions.  The veteran reported 
being attached to the 4th Infantry at one time during his 
tour.  He reported his military occupational specialty (MOS) 
to be that of a Combat Pioneer.  The veteran also reported 
serving as a demolitions specialist on combat operations and 
safety gunner on supply convoys at various times.  No details 
or descriptions of his stressors were provided.

A VA medical record dated in October 2004 shows a diagnosis 
of PSTD.  The DSM-IV Axis I (clinical disorders and other 
conditions that may be a focus of clinical attention) 
diagnoses were PTSD and major depressive disorder (MDD).  The 
Axis II (personality disorders and mental retardation) 
diagnosis was rule out personality disorder.  The Axis III 
(general medical conditions) diagnosis referred to nursing 
notes.  In Axis IV (psychosocial and environmental problems) 
there were financial, homelessness, and no support problems, 
and a GAF (Global Assessment of Functioning) score of 40 was 
assigned in Axis V.  The veteran reported being an engineer 
in the 4th Infantry.  He also reported doing a variety of 
jobs while in Vietnam.  His claimed stressors that included 
experiencing incoming fire and that he shot people, though no 
specific incidents were identified.  The veteran identified 
other stressors as including the death of his mother in 1999 
and the regret for a loss of fifteen years of relationship 
with her, the murder of his sister, the death of his brother, 
and being in Florida during hurricane Andrew.  The PTSD 
diagnosis does not indicate whether it was related to his 
claimed in-service stressors or to the other stressors that 
he experienced.  There is no indication that the veteran's 
claims file and DD-214 were reviewed.  

The Board notes that there are copious medical records 
concerning the veteran's PTSD treatment, including group 
therapy, and his tachycardia.  However, the only PTSD 
diagnosis identified as being in accordance with DSM-IV is 
that of the October 2004 record.  The Board notes that none 
of the records indicates a verification of the veteran's 
stressors.  Further, none of the records indicates that the 
veteran's tachycardia is related to his PTSD or to service.  
Additionally, none of the records indicates any in-service 
disease or injury that caused the veteran's tachycardia.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders - Fourth Edition 
(DSM-IV), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the 
claimed stressor is not related to combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's account as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2007); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Here, the record contains a diagnosis of PTSD, and a 
purported link between that diagnosis and non-specific in-
service stressors claimed by the veteran.  However, there is 
no indication that the veteran's claims file was reviewed in 
rendering the diagnosis.  The Board finds that this diagnosis 
is not persuasive because there is no verified stressor.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993) (doctor's 
opinions based on history furnished by appellant and 
unsupported by clinical evidence were merely conclusions 
unsupported by any objective medical evidence); Swann v. 
Brown, 5 Vet. App. 229 (1993) (stating that a medical opinion 
based solely on a claimant's unsubstantiated history can be 
no better than the facts alleged by the claimant).

While the veteran unquestionably served in Vietnam, there is 
no evidence that he himself was a combatant.  Evidence 
denoting participation in combat includes award of 
decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal, the Air Medal, and others when 
awarded with a Combat "V" device.  The veteran has not been 
awarded any of these.  The veteran served as a Pioneer in 
Vietnam.  Pioneers were construction workers.  In short, 
there is no indication in the record, other than the 
veteran's own allegations, suggesting that the veteran 
experienced combat.  Any claimed stressors must therefore be 
independently verified.  38 C.F.R. § 3.304(f).

Here, however, there are no specific claimed stressors that 
can be verified.  The RO was unable to attempt to corroborate 
any claimed stressors because the veteran has not provided 
details sufficient to allow for research and verification.  
The veteran did not return the stressor questionnaire to the 
RO.  The veteran's claimed stressors were general and non-
specific.  These are not stressors in the context of a DSM-IV 
diagnosis. 

In sum, the preponderance of the evidence is against the 
claim.  Without a diagnosis of PTSD based on credible 
supporting evidence that the veteran's claimed in-service 
stressor(s) occurred, the analysis ends, and service 
connection must be denied.

Because the veteran's PTSD is not service connected, 
tachycardia cannot be service connected as secondary to his 
PTSD.  Additionally, there is no evidence to suggest that his 
tachycardia is directly related to his military service.  The 
veteran has not alleged any in-service disease or injury that 
caused his tachycardia.  Instead, the veteran has only 
alleged that his tachycardia is secondary to his PTSD.  
Moreover, there is no indication that tachycardia began 
during service or until many years thereafter.

The Board acknowledges the veteran's contention that he has 
PTSD related to in-service stressors and that his tachycardia 
is secondary to his PTSD.  However, there is no evidence of 
record showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to diagnosis or cause of the 
claimed disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the 
veteran's own assertions with respect to PTSD and tachycardia 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these claims.  The veteran does not have 
PTSD or tachycardia that is traceable to disease or injury 
incurred in or aggravated during active military service.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for tachycardia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


